DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al (US8973970) in view of Cover et al (US2011/0233959) and further in view of Gajewski et al (US5111329).
Haberkamp et al discloses a rear window construction for vehicle having a foldable
flexible soft top (10; column 1, lines 8-12) and the window (column 1, lines 30-33) comprising a

(abstract), wherein the rear window structure is positioned vertically (Figure 3), rear window is
flexible (column 1, lines 35-37), rear window is ridged (16), rear window is heating element
between two PVC layers (column 1, lines 35-37) and heating element can control heat transfer
(abstract). Haberkamp et al does not disclose window non-connected to a frame of vehicle and an element for selectively providing an opaque layer/decal/translucent property and to also maximize reflectivity to control temperature.  Cover et al discloses window (30) non-connected to a frame of vehicle and Gajewski et al discloses an element for selectively providing an opaque layer/decal/translucent property and to also maximize reflectivity to control temperature (34; column 5, lines 23-41; column 6, lines 15-18; column 8, lines 28-38; column 9, lines 10-40; column 11, lines 6-21, lines 60-column 12, line 8; column 12, lines 9-20) . It would have been obvious to one of ordinary skill to have included, before the effective filing date of the invention, a window which is non-connected to the frame as disclosed by Cover et al and an element for selectively providing an opaque layer in the rear window of Haberkamp et al because, a window non-connected to a frame allows for a more portable window and an element for selectively providing an opaque layer/decal/translucent property and to also maximize reflectivity allows for a more uniform control of temperature.
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al in view of Cover et al and Gajewski et al as applied to claims 1 and 7 above, and further in view of Tokarz (US4883940).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al in view of Cover et al and Gajewski et al as applied to claim 1 above, and further in view of Hirschvogel et al (US6033007).
Haberkamp et al in view of Cover et al and Gajewsket al discloses all of the recited subject matter except connecting via a radio frequency welding technique. Hirschvogel et al discloses connecting via a radio frequency welding technique (abstract, column 4, lines 25-28). It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of theinvention, connecting components via radio frequency welding as disclosed by Hirschvogel et alin the rear window of Haberkamp et al in view of Cover et al and Gajewski et al because, connecting components via radio frequency welding is a more secure alternative to couple components.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al in view of Cover et al and Gajewski et al as applied to claim 1 and 7 above, and further in view of Kargilis et al (US6712420).
.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkamp et al in view of Cover et al, Gajewski et al and Tokarz as applied to claims 1, 7 and 9 above, and further in view of Kramer et al (US2015/0351161).
Haberkamp et al in view of Cover et al, Gajewsket al and Tokarz discloses all of the recited subject matter except a printed heating element. Kramer et al discloses a printed heating element (para. 0027). It would have been obvious to one of ordinary skill in the art to have included, before the effective filing date of the invention, a printed heating element as disclosed by Kramer et al in the rear window of Haberkamp et al in view of Cover et al, Gajewski et al and Tokarz because, a printed heating element is lighter in weight and allows for a more uniform heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






stf								/SHAWNTINA T FUQUA/November 15, 2021						Primary Examiner, Art Unit 3761